   Case: 1:16-cv-04321 Document #: 123 Filed: 10/30/20 Page 1 of 3 PageID #:1341




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CRAFTWOOD LUMBER COMPANY, et al.,                  Civil Action No. 16-cv-04321

               Plaintiffs,                         Hon. Thomas M. Durkin

       v.
                                                   STIPULATION OF DISMISSAL WITH
ESSENDANT, INC., et al.,                           PREJUDICE PURSUANT TO FED. R.
                                                   CIV. P. 41(a)(1)(A)(ii)
               Defendants.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Craftwood Lumber

Company and Craftwood II, Inc., dba Bay Hardware, and Defendants Essendant, Inc., and

Essendant Co., by and through their undersigned counsel, hereby stipulate to the dismissal of this

action with prejudice, with each party to bear its own fees and costs.



 DATED: October 30, 2020                   PAYNE & FEARS LLP

                                           /s/ C. Darryl Cordero
                                           Scott O. Luskin
                                           C. Darryl Cordero

                                           Payne & Fears LLP
                                           200 N. Pacific Coast Highway, Suite 825
                                           El Segundo, CA 90245
                                           Tel: (310) 689-1750
                                           Fax: (310) 689-1755
                                           sol@paynefears.com
                                           cdc@paynefears.com

                                           Attorneys for Plaintiffs Craftwood II, Inc.,
                                           dba Bay Hardware, and Craftwood
                                           Lumber Company




                                               -1-
  Case: 1:16-cv-04321 Document #: 123 Filed: 10/30/20 Page 2 of 3 PageID #:1342




DATED: October 30, 2020           KELLEY DRYE & WARREN LLP

                                  /s/ Lauri A. Mazzuchetti
                                  Lauri A. Mazzuchetti (pro hac vice)
                                  Whitney M. Smith (pro hac vice)
                                  One Jefferson Road
                                  2nd Floor
                                  Parsippany, NJ 07054
                                  Tel: (973) 503-5900
                                  Fax: (973) 503-5950
                                  lmazzuchetti@kelleydrye.com
                                  jsaylor@kelleydrye.com

                                  James B. Saylor
                                  KELLEY DRYE & WARREN LLP
                                  101 Park Avenue
                                  New York, NY 10178
                                  Phone (212) 808-5052
                                  jsaylor@kelleydrye.com

                                  Catherine E. James
                                  Steven Yovits
                                  KELLEY DRYE & WARREN LLP
                                  333 W. Wacker Dr.
                                  Chicago, Illinois 60606
                                  Phone (312) 857-7070
                                  syovits@kelleydrye.com
                                  cjames@kelleydrye.com

                                  Attorneys for Defendants Essendant Inc.
                                  and Essendant Co.




                                       -2-
    Case: 1:16-cv-04321 Document #: 123 Filed: 10/30/20 Page 3 of 3 PageID #:1343




                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 30, 2020, a true and correct copy of the foregoing

document was electronically filed with the Court using the CM/ECF system. All counsel of record

who are deemed to have consented to electronic service will be served with a copy of this

document via the Court’s CM/ECF system.



                                                   /s/ C. Darryl Cordero
                                                   C. Darryl Cordero




4825-1172-7056.1




                                                 -3-
